Citation Nr: 1714410	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  13-01 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right knee disorder. 

3. Entitlement to service connection for a right ankle disorder. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1981 to September 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In February 2015, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's currently diagnosed back disorder had its onset during active duty service, manifested within one year of service, or is otherwise etiologically related to service. 

2.  The evidence does not demonstrate that the Veteran's currently diagnosed right knee disorder had its onset during active duty service, manifested within one year of service, or is otherwise etiologically related to service. 

3.  The evidence does not demonstrate that the Veteran's currently diagnosed right ankle disorder is etiologically related to service. 


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for a low back disorder. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).
2. The criteria are not met to establish service connection for a right knee disorder. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria are not met to establish service connection for a right ankle disorder. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. Id.   The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Id.   

II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board finds that the notice requirements have been satisfied by an August 2011 letter which informed the Veteran of what evidence was required to substantiate his claims, of his and VA's respective duties in obtaining evidence, of the reasons for prior denials, and of the criteria for assignment of an effective date and disability rating in the event of an award of service connection.

With regard to VA's duty to assist the Veteran, the claims file contains his service treatment records, VA medical evidence, private medical evidence, and lay statements in support of the claim.  In addition, the Veteran was provided VA examinations in December 2011 and July 2015.   

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable. He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.

III. Service Connection

a. Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97   (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b). 

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  In this case, the Veteran is currently diagnosed with mild degenerative arthritis of the thoracolumbar spine and moderate degenerative arthritis of the right knee, and arthritis is considered a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies with respect to those portions of the claim. 

In addition, the Board notes that where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

a. Service Connection for Low Back Disorder

The Veteran contends that his low back disorder should be service-connected.  He avers that he injured his back while in service by carrying heavy equipment on his back during training and field exercises.  See VA Form 21-4138 Statement in Support of Claim. 

The Veteran's STRs show that he was deemed fit for military service.  See Veteran's STRs.  

While in service, his military operational specialty (MOS) was that of an infantryman.  See DD Form 214.  His STRs show no record of complaint, treatment, or diagnosis of a low back disorder.  Upon exiting the military, the Veteran declined a separation examination, but his PULHES profile at that time was all "1."  A "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

Post-service, there is no medical evidence of complaint, treatment, or diagnosis of a back disorder from a VA or private medical facility.  The Veteran went on to become a sheriff for 24 years. 

The Veteran was provided a VA examination in conjunction with this claim in June 2015.  The Veteran reported that during service his Achilles heels were injured on both ankles when he repelled from a helicopter carrying heavy ruck sacks.  After that event, his knees began to hurt and swell due to his weak ankles.  He stated that his ankles, knees, and back continued to hurt after he left service.  He said that he experiences pain in the middle of his back and that goes to his buttocks.  The Veteran reported that his usual treatment method was ibuprofen and/or heating pads.  

Upon physical examination, the examiner found that the Veteran's range of motion was abnormal.  His extension and lateral flexion on both sides were limited and terminal flexion resulted in pain. X-ray showed minimal degenerative joint disease of the spine.  The examiner diagnosed the Veteran with minimal degenerative joint disease of the back consistent with age 52.  

The examiner opined that the Veteran's currently diagnosed back disorder was less likely than not incurred in or caused by service.  He noted that there was no record of a specific diagnosis of a back disorder while in service; nor was there evidence of treatment for a back disorder after service.  The examiner reasoned that the Veteran worked for two decades as a sheriff, an active occupation that he would not be able to do with a significant low back condition.  He went to state that carrying heavy equipment could have resulted in over use syndromes that resolved after service and that the Veteran's current obesity would compromise his joints, to include his back. See June 2015 VA Examination. 

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a low back disorder. 

As an initial matter, the Board finds that the Veteran has a current diagnosis of a low back disorder.  The medical evidence shows that he has mostly recently been diagnosed with minimal degenerative joint disease of the back, thereby satisfying the first requirement of service connection.  See June 2015 VA Examination.  

The second requirement of service connection is an in-service incident or occurrence.  As previously noted, the Veteran's STRs do not show complaint, treatment, or diagnosis of a low back disorder.  See Veteran's STRs. However, the Veteran's account of carrying heavy equipment is conceded due to his military service and his MOS. Therefore, the second requirement of service connection is satisfied as well.  

The third requirement of service connection is a nexus between the Veteran's current disability and the in-service injury.   The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced low back pain during service and that the same pain has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, while the Veteran is competent to describe his symptoms, the determination of the etiology of a low back disorder requires medical expertise.  There is no indication that the Veteran has the specialized medical training required to determine whether his currently diagnosed back disability is related to incidents in service.  Thus, the Veteran's own opinion regarding the etiology of his low back disorder is not probative, and competent evidence is needed to substantiate the claim.  

The June 2015 VA examination is the most probative medical evidence regarding the etiology of the Veteran's low back disorder.  The examiner took a full history from the Veteran and performed a physical examination. Radiological testing was also performed.  He provided a fully reasoned opinion regarding the etiology of the Veteran's current back disability, finding that it is related to age and obesity.  He reasoned that the Veteran's reported symptoms during service were likely attributable to overuse syndrome which would have resolved soon after service.  He also noted that the Veteran would not have been able to engage in his post-service career as a sheriff if he had a significant low back disorder.  There is no medical evidence to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment. 

As arthritis is classified as a chronic disease, the Veteran is afforded additional avenues by which to satisfy the in-service and nexus requirements for service connection.  If a chronic disease such as arthritis manifests itself to a degree of ten percent or more after the date of separation, it is presumed to have been incurred during service, thereby satisfying the in-service requirement.   In the case at hand, this presumption does not apply as the Veteran's low back arthritis did not manifest itself to a degree of ten percent or more in one year by 1985.  In fact, the Veteran did not complain of low back pain until 2011, 27 years after separation.  See VA Form 21-526 Veteran's Claim. 

Both the in-service and nexus requirements of service connection may be satisfied if the Veteran can demonstrate continuity of symptomatology.  However, in the Veteran's case, the  medical evidence does not show that 1) a low back disorder was "noted" in service, 2) there was no post-service continuity of symptomatology (the Veteran did not complain of low back symptoms until 2011), and 3) medical evidence does not provide a link between the current disability and the Veteran's post-service symptomatology.  Therefore, continuity of symptomatology does not apply.  The Veteran does not meet the requirements for service connection for his low back disorder. 

b. Service Connection for Right Knee Disorder

The Veteran maintains that his right knee should be service-connected.  He contends that he injured his right knee while in service carrying heavy equipment on his back and wearing heavy military boots on a daily basis, specifically during training and field exercises.  See VA Form 21-4138 Statement in Support of Claim.

The Veteran's STRs show that he was deemed fit for military service.  See Veteran's STRs.  

While in service, his military operational specialty (MOS) was that of an infantryman.  See DD Form 214.  His STRs show no record of complaint, treatment, or diagnosis of a right knee disorder.  Upon exiting the military, the Veteran declined a separation examination, but his PULHES profile at that time was all "1."  

Post-service, there is no medical evidence of complaint, treatment, or diagnosis of a right knee disorder from a VA or private medical facility.  The Veteran went on to become a sheriff for 24 years. 

The Veteran was provided a VA examination in June 2015.  The Veteran reported that during service his Achilles heel was injured on both ankles when he repelled from a helicopter carrying heavy ruck sacks.  After that event, his knees began to hurt and swell due to his weak ankles.  He stated that his ankles, knees, and back continued to hurt after he left service.  He reported that the knee pain was located in the front of his knees under the knee caps and that he has crepitation in the knees.  Upon physical examination, the examiner found that the Veteran's range of motion in his right knee was abnormal and that he experienced pain on terminal flexion.  There were also indications of pain on weight bearing and objective evidence of crepitus.  There was no reduction in muscle strength, instability, or atrophy.  X-ray showed moderate tricompartmental joint space narrowing and mild tricompartmental osteophyte formation affecting both knees.  A small right joint effusion was present.  There was no acute fracture or subluxation.  Prominent osteophytes were present at the superior aspect of the left patellofemoral joint space.  Overall bone mineralization was normal.  The examiner diagnosed the Veteran with moderate degenerative joint disease in both knees.  

The examiner opined that the Veteran's currently diagnosed right knee disorder is less likely than not related to his military service.  He noted that there was no record of a specific diagnosis of a knee disorder while in service; nor was there evidence of treatment for a knee disorder after service.  The examiner reasoned that the Veteran worked for two decades as a sheriff, an active occupation that he would not be able to do with a significant knee condition.  He went on to state that carrying heavy equipment and wearing heavy military boots could have resulted in over use syndromes that resolved after service and that the Veteran's current obesity would compromise his joints, to include his knee. See June 2015 VA Examination. 

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a right knee disorder. 

The Veteran has a current diagnosis of a right knee disorder.  He has mostly recently been diagnosed with moderate degenerative joint disease of the knee, thereby satisfying the first requirement of service connection.  See June 2015 VA Examination.  

The second requirement of service connection is an in-service incident or occurrence.  As previously noted, the Veteran's STRs do not show complaint, treatment, or diagnosis of a right knee disorder.  See Veteran's STRs. However, the Veteran's account of carrying heavy equipment and wearing heavy military boots is conceded due to his military service and his MOS. Therefore, the second requirement of service connection is satisfied.  

The third requirement of service connection is a nexus between the Veteran's current disability and the in-service injury.   The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced knee pain during service and that the same pain has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, while the Veteran is competent to describe his symptoms, the determination of the etiology of a knee disorder requires medical expertise.  There is no indication that the Veteran has the specialized medical training required to determine whether his currently diagnosed knee disorder is related to incidents in service.  Thus, the Veteran's own opinion regarding the etiology of his knee disorder is not probative, and competent evidence is needed to substantiate the claim.  

The June 2015 VA examination is the most probative medical evidence regarding the etiology of the Veteran's knee disorder.  The examiner took a full history from the Veteran and performed a physical examination. Radiological testing was also performed.  He provided a fully reasoned opinion regarding the etiology of the Veteran's current knee disorder, finding that it is more likely related to obesity.  He reasoned that the Veteran's reported knee symptoms during service were likely attributable to overuse syndrome which would have resolved soon after service.  He also noted that the Veteran would not have been able to engage in his post-service career as a sheriff if he had a significant knee disorder.  There is no medical evidence to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment. 

As arthritis is classified as a chronic disease, the Veteran is afforded additional avenues by which to satisfy the in-service and nexus requirements for service connection.  If a chronic disease such as arthritis manifests itself to a degree of ten percent or more after the date of separation, it is presumed to have been incurred during service, thereby satisfying those requirements.  In the case at hand, this presumption does not apply as the Veteran's low back arthritis did not manifest itself to a degree of ten percent or more in one year by 1985.  In fact, the Veteran did not complain of low back pain until 2011, 27 years after separation.  See VA Form 21-526 Veteran's Claim. 

Both the in-service and nexus requirements of service connection may be satisfied if the Veteran can demonstrate continuity of symptomatology.  However, in the Veteran's case, the  medical evidence does not show that 1) a right knee disorder was "noted" in service, 2) there was no post-service continuity of symptomatology (the Veteran did not complain of right knee symptoms until 2011), and 3) medical evidence does not provide a link between the current disability and the Veteran's post-service symptomatology.  Therefore, continuity of symptomatology does not apply.  The Veteran does not meet the requirements for service connection for his right knee disorder. 

c. Service Connection for a Right Ankle Disorder 

The Veteran states that his right ankle should be service-connected.  He maintains that he injured his right ankle while in service by wearing heavy military boots on a daily basis and during field and training exercises. See VA Form 21-4138 Statement in Support of Claim. He also claims that both ankles were injured when he repelled from a helicopter while carrying a heavy ruck sack.  See June 2015 VA Examination.  

The Veteran's STRs show that he was deemed fit for military service.  See Veteran's STRs.  

While in service, his military operational specialty (MOS) was that of an infantryman.  See DD Form 214.  An October 1981 STR notes that he needed inserts in his boots.  In March 1982, the Veteran complained of sore heels near the tendon.  The examiner found swelling with slight redness, but no abnormalities.  The diagnosis was Achilles tendonitis.  See Veteran's STRs. 

Upon exiting the military, the Veteran declined a separation examination, but his PULHES profile at that time was all "1."  

Post-service, there is no medical evidence of complaint, treatment, or diagnosis of a right ankle disorder from a VA or private medical facility.  The Veteran went on to become a sheriff for 24 years. 

The Veteran was provided a VA examination in December 2011.  He reported weakness, stiffness, swelling, giving way, lack of endurance, tenderness, and pain.  He stated that these symptoms cause him a "little bit" of trouble with prolonged walking and standing.  Upon physical examination, the examiner found that the Veteran had painful motion in his right ankle.  X-ray testing of the right ankle was within normal limits.  There was no indication of malunion to the os calcis or indication of malunion of the astralgus on the right.  There was no evidence of an acute fracture or dislocation.  The ankle mortise was symmetric and well preserved.  There were no degenerative changes or soft tissue abnormalities noted.  The examiner diagnosed the Veteran with right ankle sprain.  No etiological opinion was provided.  See December 2011 VA Examination.  

Another VA examination was provided in June 2015.  The Veteran reported that his Achilles heels in both ankles were injured when he repelled from a helicopter with heavy ruck sacks.  He was instructed to wear inserts in his boots.  He stated that his weak ankles caused his knees and back to hurt as well.  He reported icing and wrapping his joints and taking pain medication.  He asserted that, after service, his ankles continued to hurt.  

The examiner performed a physical examination and found that the Veteran had abnormal, limited range of motion in his right ankle; however, he noted that this did not contribute to a functional loss.  There was no evidence of pain on weight bearing, localized tenderness or pain on palpation, or loss of function or range of motion with repetitive use testing.  The Veteran's muscle strength was normal and he did not have muscle atrophy or ankylosis. There was no ankle instability or dislocation shown or suspected.  Diagnostic testing was performed on the Veteran's right ankle and no degenerative or traumatic arthritis was shown. The subtalar joints were well approximated.  There was minimal plantar calcaneal enthesophyte formation in the left ankle.  The ankle mortise appeared well approximated bilaterally.  The talar domes were intact.  There was no acute fracture or subluxation identified.   The examiner found that the Veteran had some loss of dorsiflexion due to tight tendo Achilles, but noted normal ankles.  He indicated that the Veteran does not have a current diagnosis related to his right ankle and that any previous diagnosis could have been over use syndromes that have resolved.  

The examiner opined that any diagnosed right ankle disorder is less likely than not related to his military service.  He noted that there was no record of a specific diagnosis of an ankle disorder while in service; nor was there evidence of treatment for a right ankle disorder after service.  The examiner reasoned that the Veteran worked for two decades as a sheriff, an active occupation that he would not be able to do with a significant ankle condition.  He went on to state that carrying heavy equipment and wearing heavy military boots could have resulted in over use syndromes that resolved after service and that the Veteran's current obesity would compromise his joints, to include his right ankle.  See June 2015 VA Examination. 

The Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a right ankle disorder. 

Although the June 2015 VA examination did not provide a current diagnosis for a right ankle disorder, the Veteran was previously diagnosed with a right ankle sprain at his December 2011 VA examination.  See December 2011 VA Examination.  As this diagnosis was made during the appeal period, the Veteran does have a current diagnosis for the purposes of the first requirement of service connection. 

The second requirement of service connection is an in-service incident or occurrence.  As previously noted, the Veteran's STRs show that he was treated for Achilles tendonitis during service.  See Veteran's STRs. In addition, the Veteran's account of carrying heavy equipment and wearing heavy military boots is acknowledged due to his military service and his MOS.  Therefore, the second requirement of service connection is satisfied.  

The third and final requirement for service connection is a nexus between the current disability and the Veteran's in-service incident.  The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced ankle pain during service and that the same pain has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, while the Veteran is competent to describe his symptoms, the determination of the etiology of an ankle disorder requires medical expertise.  There is no indication that the Veteran has the specialized medical training required to determine whether his ankle disorder is related to incidents in service.  Thus, the Veteran's own opinion regarding the etiology of his ankle disorder is not probative, and competent evidence is needed to substantiate the claim.  

The June 2015 VA examination is the most probative medical evidence regarding the etiology of the Veteran's ankle disorder.  The examiner took a full history from the Veteran and performed a physical examination. Radiological testing was also performed which showed that the Veteran's right ankle was normal.  The examiner did not provide an updated diagnosis, noting that the Veteran likely had overuse syndromes that had since resolved.  He provided a fully reasoned opinion regarding the etiology of the Veteran's right ankle disorder, finding that it is more likely related to obesity.  He reasoned that the Veteran's reported right ankle symptoms during service were likely attributable to overuse syndrome which would have resolved soon after service.  He also noted that the Veteran would not have been able to engage in his post-service career as a sheriff if he had a significant ankle disorder.  There is no medical evidence to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment.  

As there is no nexus connecting the Veteran's right ankle disorder to his military service, he does not meet the requirements for service connection.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in support of the claims in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Rather, the preponderance of the evidence weighs against the Veteran's service connection claims for a low back disorder, a right knee disorder, and a right ankle disorder; they must be denied.


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a right knee disorder is denied. 

Entitlement to service connection for a right ankle disorder is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


